W. Bayshore AMENDMENT NO. 1 TO LEASE THIS AMENDMENT NO.1 (“Amendment”) is made and entered into this 11th day of December 2009, by and between JOHN ARRILLAGA, Trustee, or his Successor Trustee UTA dated 7/20/77 (JOHN ARRILLAGA SURVIVOR’S TRUST) as amended, as LANDLORD, and OPTI INC., a California corporation, as TENANT. RECITALS A.WHEREAS, by Lease Agreement dated November 21, 2006 Landlord leased to Tenant approximately 2,804+/- square feet of that certain 20,450+/- square foot building located at 3430 W. Bayshore Road, Suite 103, Palo Alto, California, the details of which are more particularly set forth in said Lease Agreement, and B.WHEREAS, said Lease was amended by the Commencement Letter dated January 3, 2007 which confirmed the Commencement Date of the Lease as January 1, 2007, and confirmed the Termination Date as December 31, 2009, and, C.WHEREAS, it is now the desire of the parties hereto to further amend the Lease by (i)extending the Term for two (2) years, changing theTermination Date from December 31, 2009 to December 31, 2011, (ii)amending the Basic Rent Schedule and Aggregate Rent accordingly and (iii)amending Landlord’s address under Lease Paragraphs 4.F (“Rent:Place of Payment of Rent”) and 36 (“Notices”), as hereinafter set forth (the Lease Agreement, Commencement Letter and this Amendment No. 1 hereinafter are referred to collectively as the “Lease”). AGREEMENT NOW THEREFORE, for valuable consideration, receipt of which is hereby acknowledged, and in consideration of the hereinafter mutual promises, the parties hereto do agree as follows: 1.TERM OF LEASE.It is agreed between the parties that the Term of the Lease shall be extended for an additional two (2) year period, and the Lease
